[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 31, 2006
                                     No. 05-12535                       THOMAS K. KAHN
                               ________________________                     CLERK


                          Agency No. A-424-42-8703-RRB No.

RUBY M. STOCKMAN,


                                                                   Petitioner,

                                            versus

U.S. RAILROAD RETIREMENT BOARD,

                                                                  Respondent.


                               ________________________

                         Petition for Review of a Decision of the
                                   RR Retirement Board
                              _________________________

                                       (May 31, 2006)


Before HULL and WILSON, Circuit Judges, and DUPLANTIER*, District Judge.

_____________________

       *Honorable Adrian G. Duplantier, United States District Judge for the Eastern District of
Louisiana, sitting by designation.
PER CURIAM:

      We find that, on the record before us, substantial evidence supports the

decision of the Railroad Retirement Board that Petitioner Ruby Stockman is

entitled to benefits under the Railroad Retirement Act. Therefore, the agency

decision is affirmed.

      AFFIRMED.




                                         2